NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON RAISER,                                   No. 15-55048

                Plaintiff-Appellant,            D.C. No. 2:13-cv-05312-RGK-RZ

 v.
                                                MEMORANDUM*
LOS ANGELES COUNTY SHERIFF,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted September 21, 2017**

Before:      SCHROEDER, HAWKINS, and N.R. SMITH, Circuit Judges.

      Aaron Raiser appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging, among other claims, a claim under Monell v.

Department of Social Services, 436 U.S. 658 (1978). We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Raiser failed

to raise a genuine dispute of material fact as to whether any constitutional

deprivation resulted from an official policy, practice, or custom. See Ellins v. City

of Sierra Madre, 710 F.3d 1049, 1066 (9th Cir. 2013) (“[M]unicipalities are

subject to damages under § 1983 in three situations: when the plaintiff was injured

pursuant to an expressly adopted official policy, a long-standing practice or

custom, or the decision of a ‘final policymaker.’”).

      The district court did not abuse its discretion in dismissing without prejudice

Raiser’s claims against the Doe defendants because Raiser failed properly to

identify and serve a summons and complaint on these defendants after being given

notice that his failure to do so would result in dismissal of his claims. See Fed. R.

Civ. P. 4(m) (district court may dismiss a claim for failure to effect timely service

after providing notice, and absent a showing of good cause for failure to serve); see

also Thompson v. Maldonado, 309 F.3d 107, 110 (9th Cir. 2002) (setting forth

standard of review).

      The district court did not abuse its discretion in denying Raiser’s discovery

motions before ruling on summary judgment because Raiser failed to carry his

burden to “proffer sufficient facts to show that the evidence sought exists, and that

it would prevent summary judgment.” Chance v. Pac-Tel Teletrac Inc., 242 F.3d


                                          2                                     15-55048
1151, 1161 n.6 (9th Cir. 2001); see also Tatum v. City & County of San Francisco,

441 F.3d 1090, 1100 (9th Cir. 2006) (setting forth standard of review and

explaining that movant must show specific facts he hopes to discover and how

these facts would preclude summary judgment).

      The district court did not abuse its discretion in denying Raiser’s motion to

recuse the magistrate judge because Raiser did not establish that the magistrate

judge’s impartiality might reasonably be questioned. See Jorgensen v. Cassiday,

320 F.3d 906, 911 (9th Cir. 2003) (setting forth standard of review); United States

v. Hernandez, 109 F.3d 1450, 1453-34 (9th Cir. 1997) (substantive standard for

evaluating recusal motions).

      We reject as without merit Raiser’s contentions that the district court erred

by failing to hold a scheduling conference and that the local rules are

unconstitutional.

      AFFIRMED.




                                          3                                   15-55048